FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                        March 22, 2016
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
MARC RUBAT DU MERAC,

      Plaintiff - Appellant,

v.                                                        No. 15-1196
                                                 (D.C. No. 1:14-CV-01656-RBJ)
COLORADO SCHOOL OF MINES,                                  (D. Colo.)

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before GORSUCH, McKAY, and BACHARACH, Circuit Judges.
                  _________________________________

      Marc Rubat du Merac was a graduate student and research assistant at the

Colorado School of Mines when a female undergraduate filed a grievance with the

school alleging that he had sexually harassed her. In turn, Mr. du Merac submitted

his own grievance asserting that the allegations were false and for several months the

school investigated the competing complaints. While the school’s investigation was

ongoing, Mr. du Merac contacted various witnesses on his own initiative, sending

them copies of each grievance along with excerpts from Colorado’s criminal libel

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
statute and a suggestion that “any person [who] aids or abets a person [who] is

engaged in criminal libel could be considered [an] accessory to this felony.” In the

end, the school’s investigation determined that the undergraduate’s complaint was

meritorious, that Mr. du Merac’s was not, and that Mr. du Merac’s contact with

witnesses constituted retaliation for a meritorious complaint. As a consequence of its

findings, the school suspended Mr. du Merac for fifteen months, a result that, in turn,

spelled the loss of his funded research position.

       For his part, Mr. du Merac replied at this point with a lawsuit under both state

and federal law, one alleging that the school had engaged in reverse sex

discrimination. But at summary judgment the district court concluded that Mr. du

Merac hadn’t shown either a prima facie case of discrimination or that the school’s

proffered reasons for the suspension were pretextual. Now on appeal and proceeding

pro se, Mr. du Merac insists that the district court erred and that the district court

judge colluded with the school and is biased against him. He also levels before us a

host of additional claims that he never presented to the district court.

       Having carefully examined the briefs, record, and applicable law — and

construing his pro se arguments as liberally as we might — we are unable to discern

any reversible error in the district court’s decision and so adopt it as our own.

Further, Mr. du Merac’s allegations of collusion between the district court judge and

the school are unsubstantiated on the record we have. See Liteky v. United States,

510 U.S. 540, 555-56 (1994). And his various new claims — alleging violations of

the First Amendment, the Due Process Clause, the Colorado State Employee

                                            2
Protection Act, the Family Educational Rights and Privacy Act, and the Higher

Education Opportunity Act, along with various administrative and contract violations

— are not properly before this court. See Tele-Commc’ns, Inc. v. C.I.R., 12 F.3d

1005, 1007 (10th Cir. 1993). Accordingly, the district court’s decision is affirmed

and the appeal is dismissed.


                                           ENTERED FOR THE COURT



                                           Neil M. Gorsuch
                                           Circuit Judge




                                          3